           Case 1:19-vv-00200-UNJ Document 41 Filed 08/25/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-200V
                                         UNPUBLISHED


    DEBORAH ANN PORTER-PUGH,                                  Chief Special Master Corcoran

                         Petitioner,                          Filed: July 23, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Tetanus Diphtheria acellular
                                                              Pertussis (Tdap) Vaccine; Shoulder
                        Respondent.                           Injury Related to Vaccine
                                                              Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Zoe Wade, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

        On February 4, 2019, Deborah Ann Porter-Pugh filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of a tetanus, diphtheria, acellular
pertussis (“Tdap”) vaccine administered on March 6, 2013. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On April 17, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On July 20, 2020, Respondent filed a proffer on award
of compensation (“Proffer”). ECF No. 36. In the Proffer, Respondent represented that


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:19-vv-00200-UNJ Document 41 Filed 08/25/20 Page 2 of 5



Petitioner agrees with the proffered award. Id. at 1-2. Based on the record as a whole,
I find that Petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner:

        •    A lump sum payment of $110,000.00 in the form of a check payable to
             Petitioner; and

        •    A lump sum payment of $481.73, representing compensation for
             satisfaction of the State of Georgia Medicaid lien, in the form of a check
             payable jointly to petitioner and:

                          Georgia Department of Community Health
                              900 Circle 75 Pkwy SE, Suite 650
                                     Atlanta, GA 30339

      Petitioner agrees to endorse the check to Georgia Department of Community
Health for satisfaction of the Medicaid lien.

       The amounts above represent compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:19-vv-00200-UNJ Document 41 Filed 08/25/20 Page 3 of 5




             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
DEBORAH ANN PORTER-PUGH,            )
                                    )   No. 19-200V ECF
            Petitioner,             )
                                    )
      v.                            )   Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                       PROFFER ON AWARD OF COMPENSATION

      On April 14, 2020, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered an injury that is compensable under the National Childhood Vaccine Injury Act of 1986,

as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to vaccine

administration (“SIRVA”), as defined in the Vaccine Injury Table. Accordingly, on April 17,

2020, the Chief Special Master issued a Ruling on Entitlement.

I.    Compensation for Vaccine Injury-Related Items

       A. Pain and Suffering

      Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $110,000.00 for pain and suffering, in the form of a check payable to petitioner.

Petitioner agrees.

       B. Medicaid Lien
       Respondent proffers that petitioner should be awarded funds to satisfy the State of

Georgia Medicaid lien in the amount of $481.73, which represents full satisfaction of any right

of subrogation, assignment, claim, lien, or cause of action the State of Georgia may have against

any individual as a result of any Medicaid payments the State of Georgia has made to or on

behalf of petitioner from the date of her eligibility for benefits through the date of judgment in
          Case 1:19-vv-00200-UNJ Document 41 Filed 08/25/20 Page 4 of 5




this case as a result of her alleged vaccine-related injury suffered on or about March 6, 2013

under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following: 1

       A. A lump sum payment of $110,000.00 in the form of a check payable to petitioner;
          and

       B. A lump sum payment of $481.73, representing compensation for satisfaction of the
          State of Georgia Medicaid lien, in the form of a check payable jointly to petitioner
          and:

                               Georgia Department of Community Health
                                900 Circle 75 Pkwy SE, Suite 650
                                       Atlanta, GA 30339

       Petitioner agrees to endorse the check to Georgia Department of Community Health for

satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  2
         Case 1:19-vv-00200-UNJ Document 41 Filed 08/25/20 Page 5 of 5




                                    CATHARINE E. REEVES
                                    Deputy Director
                                    Torts Branch, Civil Division

                                    GABRIELLE M. FIELDING
                                    Assistant Director
                                    Torts Branch, Civil Division

                                    s/ Zoë Wade
                                    ZOË WADE
                                    Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146, Ben Franklin Station
                                    Washington, D.C. 20044-0146
                                    Tel: (202) 616-4118
                                    Fax: (202) 616-4310
                                    Email: zoe.wade@usdoj.gov

Date: July 20, 2020




                                       3
